Citation Nr: 1018476	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from September 1951 
to September 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the Veteran's claim for service connection for 
bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating retroactively effective from 
June 22, 2004, the date of receipt of his claim.  He wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In February 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.

Subsequently, in April 2009, the Board remanded the claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration - including 
especially having the Veteran's hearing acuity retested and 
measured in a format of the type required to determine 
whether it is worse than when previously examined so as to, 
in turn, entitle him to a higher rating for this disability.

Unfortunately, however, the attempts following that remand to 
schedule this additional VA hearing evaluation were 
unsuccessful.  And, as will be explained, the Veteran has 
provided justification for his inability to report for that 
additional examination (the unexpected flooding of his home).  
He also had indicated his continued willingness to report for 
this additional examination.  So the Board is again remanding 
this case to the RO via the AMC for this further development 
of his claim.

The Board recently, in April 2010, advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

When previously remanding this case in April 2009, the Board 
explained that ratings for service-connected bilateral 
hearing loss range from zero to 100 percent.  These 
evaluations are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  An acuity level is determined for each 
ear using Table VI (or Table VIA in the special circumstances 
listed in 38 C.F.R. § 4.86).  The acuity levels for each ear 
are then used to determine a percentage evaluation for 
hearing impairment from Table VII.  Id.  See also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) (assignment of disability 
rating for hearing impairment is derived by a "mechanical", 
meaning nondiscretionary, application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered).

Also in that prior remand, the Board went on to point out 
that the Veteran's initial noncompensable (again, meaning 0 
percent) disability rating for his bilateral hearing loss was 
based on the results of a January 2005 VA compensation 
audiology examination at the VA Medical Center (VAMC) in 
Houston showing that his pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
45
45
LEFT
25
25
45
45
50

The average puretone threshold was 40 in the right ear and 41 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.

During that January 2005 VA audiological examination, the 
Veteran reported that his situation of greatest difficulty 
was "hearing conversations."  That was a description of the 
effect of his disability on his daily activities.  38 C.F.R. 
§ 4.10. See also Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

If the Veteran's puretone threshold at each of the four 
specified frequencies of 1,000-4,000 Hertz is 55 decibels or 
more, the Roman numeral value is determined using both Table 
VI and VIA, whichever results in a higher numeral value.  
See 38 C.F.R. § 4.86(a) (discussing exceptional patterns of 
hearing impairment).  Here, though, the Veteran's puretone 
thresholds did not meet the standard for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86(a).  He 
also did not have a puretone threshold of 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz to 
warrant application of 38 C.F.R. § 4.86(b), another 
permissible exception for an exceptional pattern of hearing 
impairment.

Rather, applying the results of that January 2005 examination 
to Table VI of the VA regulations yields a Roman numeral 
value of I in the right ear and I in the left ear.  Applying 
these values to Table VII, in turn, results in a 0 percent 
rating and not more.

As the Veteran disagrees with his initial rating assignment 
following the grant of service connection, however, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, his rating may be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others.  And, concerning this point, there was evidence in 
the file at the time of that prior remand suggesting his 
hearing loss may have increased during the pendency of his 
appeal - although it remained uncertain whether this 
increase was sufficient to warrant a higher, i.e., 
compensable rating.

Aside from his January 2005 VA compensation examination at 
the VAMC in Houston, the Veteran also had had annual VA 
hearing examinations in June 2004 and June 2005 at the VA 
Hospital (VAH) in Madison, Illinois, although not for 
compensation purposes.  Unfortunately, the reports of those 
evaluations at the Madison facility were not presented in the 
type of graphical format described in §§ 4.85 and 4.86 to 
permit the Board to determine whether they showed greater 
hearing loss.  And the Board, itself, was not permitted to 
interpret the data in those reports.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  And, regardless, the report of 
the more recent June 2005 evaluation indicated in the remarks 
section that the Veteran had "stable" hearing loss, 
suggesting no increase in his disability since his prior 
evaluation.

The Veteran had since had another VA compensation examination 
at the VAMC in Houston during the pendency of his appeal for 
a higher initial rating.  That more recent evaluation was in 
May 2008.  But after reviewing the Veteran's claims file and 
medical history and conducting an objective clinical 
evaluation, the examiner was unable to obtain reliable 
puretone thresholds or word recognition scores required to 
ascertain the current level of the Veteran's hearing loss.

The Veteran was reexamined only a few months later, in July 
2008, but again, this time at the VAH in Madison, Illinois 
(rather than at the VAMC in Houston, Texas).  The report of 
that July 2008 reexamination started out by indicating a 
previous examination in June 2006 (so following the yearly 
examinations he had had at this facility in June 2004 and 
June 2005) had shown "mild-severe sensorineural hearing loss 
750-8000 Hz (AD) [right ear]" and "moderate-severe 
sensorineural hearing loss 500-8000 Hz (AS) [left ear]."  The 
examiner's report also indicated the Veteran believed his 
hearing had gotten worse during the two years since the June 
2006 evaluation.  The VA compensation examiner therefore 
recommended a 4-week follow-up.



During the next two months, August and September 2008, the 
Veteran had the follow-up examinations - including fitting 
new hearing aids since his old ones were no longer sufficient 
to provide the required amount of amplification.  The reports 
of those follow-up evaluations noted the results of the July 
2008 examination had suggested a "slight decline" in his 
hearing acuity.

During his February 2009 hearing before the Board, the 
Veteran cited the results of those July, August and September 
2008 evaluations at the VAH in Madison, Illinois, as grounds 
for increasing the rating for his bilateral hearing loss to a 
compensable level (maintaining his hearing loss is at least 
40-percent disabling).  He alleged that the audiologists at 
the VAH in Madison, Illinois, were much better at assessing 
the severity of his bilateral hearing loss versus those at 
the VAMC in Houston, Texas, who conducted his VA compensation 
examinations.

But as the Board previously explained, even if indeed true, 
the audiologists at the VAH in Madison - just as they had 
failed to after examining the Veteran in June 2004 and June 
2005, had not provided the puretone thresholds for the 
relevant frequencies or the speech recognition measurements 
after more recently examining him in July, August and 
September 2008 - especially in the type of graphical format 
required to ascertain the current level of disability 
according to the rating criteria of 38 C.F.R. §§ 4.85 and 
4.86.  See again Kelly, 7 Vet. App. at 474.

That additional evidence from the VAH in Madison was 
sufficient, however, to suggest the Veteran's hearing loss 
was possibly worse than when he was originally examined and 
rated for compensation purposes.  So the Board cited this as 
reason for remanding the claim in April 2009 for another VA 
examination to reassess the severity of the Veteran's 
bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence adequately addressing the level of impairment of the 
disability since the previous examination).  


See, too, VAOPGCPREC 11-95 (April 7, 1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991); and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating).

Following and as a result of the Board's prior remand, the 
Veteran was scheduled for this additional VA audiological 
examination, which was to be performed in June 2009 at the 
VAH in Madison, Wisconsin, since in his statements, 
hearing testimony and other correspondence he had maintained 
the hearing examiners at that facility in Madison were much 
better equipped and far more comprehensive and accurate in 
assessing the true severity of his hearing loss than were the 
compensation examiners at the VAMC in Houston.  
But correspondence from the VAH in Madison indicates he 
refused to report for that additional hearing evaluation even 
at that facility, his preference, and it was also mentioned 
that he was upset that he had to have another examination.

The Veteran's dismay at having to be reexamined, even at the 
VAH in Madison where he had previously indicated he preferred 
to be examined and treated, primarily stems from his mistaken 
belief that the results of the June 2008 hearing test at that 
facility provide all of the information that is needed to 
properly rate his disability.  But as the Board previously 
explained when remanding his claim in April 2009, although 
there are indications he had his speech recognition measured 
using the Maryland CNC test, and his puretone thresholds 
measured at the required frequencies of 1,000 to 4,000 Hertz, 
the data obtained from those tests was not presented in a 
graphical format permitting the Board to meaningfully 
interpret the results so as to, in turn, address the 
applicable rating criteria of 38 C.F.R. §§ 4.85 and 4.86.  
See again Kelly, 7 Vet. App. at 474..  



After learning that his additional June 2009 VA compensation 
examination at the VAH in Madison had been canceled, the 
Veteran submitted a letter in July 2009 indicating he had 
contacted that facility in June 2009 and informed someone 
there that he would be unable to make that examination 
appointment.  He explained that he was unable to make that 
appointment because his home had been flooded earlier in the 
year due to burst pipes.  He therefore requested to 
reschedule his examination after July 20, 2009, so he would 
have time in the interim to attend to the urgent matters 
regarding his water-damaged home.  He also stated that he had 
not heard from VA regarding the rescheduling of his 
examination as he had requested.

In a January 2010 supplemental statement of the case (SSOC) 
the Veteran's claim for a compensable rating for his 
bilateral hearing loss was again denied.  It was indicated 
that since he had refused to have his VA examination, there 
was no evidence that he had sufficient hearing loss to 
warrant a compensable evaluation under 38 C.F.R. § 4.85 and 
4.86.

In a letter since received at the AMC in February 2010, in 
response to that SSOC, the Veteran reiterated his assertions 
concerning his supposed failure to attend the June 2009 
scheduled VA examination, also again noting the emergency 
situation that had precluded him for attending that 
evaluation - namely, the unexpected and sudden flooding of 
his home.  So he again requested to reschedule this 
examination and again indicated his readiness and willingness 
to report for this examination if rescheduled and if provided 
sufficient time to obtain the necessary transportation 
(indicating it is a 138 mile round trip from his home in 
Freeport to Madison, and that he is still heavily involved 
with trying to settle the insurance claim concerning the 
water damage to his home).

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or 
re-examination, and a claimant, without good cause fails to 
report for such examination or re-examination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  When the missed examination is 
scheduled in conjunction with a claim for increase, as is the 
case here, the claim shall be denied.  38 C.F.R. § 3.655(b).  

Here, though, the Veteran has explained the circumstances 
surrounding his supposed failure to report for the June 2009 
scheduled VA hearing examination.  And the urgency of his 
situation at the time, in needing to take care of his home 
that just recently had been damaged by flooding, is 
legitimate reason or justification for not appearing for that 
examination - even assuming he did not contact the VAH 
in Madison in the time required before the date of that prior 
examination to try and reschedule it (although he maintains 
he did).  So, given these dire circumstances, his examination 
must be rescheduled before deciding his appeal.

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Re-schedule the Veteran for a VA 
audiological examination at the VAH in 
Madison, Illinois (apparently also known 
at the Middleton VAMC), to reassess the 
severity of his bilateral hearing loss, 
specifically measuring puretone thresholds 
in the applicable frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz (and the 
resulting average) and his speech 
recognition scores in accordance with 38 
C.F.R. §§ 4.85 and 4.86.



The claims file, including the results of 
the additional hearing evaluations the 
Veteran has had at the VAMC in Madison, 
Illinois (versus his initial compensation 
examination at the VAMC in Houston, Texas) 
must be made available to the examiner for 
review of the Veteran's pertinent medical 
and other history.

The Veteran is again hereby advised that 
failure to report for this rescheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim 
for a higher rating for his bilateral 
hearing loss.

2.  Upon completion of this examination 
and any other necessary development, 
readjudicate the Veteran's claim for a 
higher initial rating for his bilateral 
hearing loss in light of any additional 
evidence, considering whether the rating 
should be "staged" under Fenderson.  If a 
higher initial rating is not granted to 
his satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to submit additional 
evidence and/or argument in response 
before returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


